 



Exhibit 10.13
TERMS AND CONDITIONS
TIME-VESTED
RESTRICTED STOCK UNITS GRANTED IN 2007
UNDER STOCK PERFORMANCE PLAN

 



--------------------------------------------------------------------------------



 



STOCK PERFORMANCE PLAN
TERMS AND CONDITIONS OF
TIME-VESTED RESTRICTED STOCK UNITS
GRANTED IN 2007

1.   GRANT       You (hereinafter “grantee”) were granted time-vested restricted
DuPont common stock units (“units”) effective February 7, 2007.   2.  
RESTRICTION PERIOD — THREE YEAR PHASE-IN       For a period of three years from
the effective date of the grant (“restriction period”) grantee may not sell,
gift, or otherwise transfer or dispose of any of the units except as described
below.       If grantee remains a DuPont employee at the end of one year
following the effective date of the grant, one-third of the units in the
grantee’s account including dividend equivalents will become shares of DuPont
common stock and, subject to other provisions of these terms and conditions,
grantee shall be entitled to full ownership of such shares with all associated
rights of ownership, including but not limited to the ability to sell, gift,
pledge or otherwise transfer the shares.       If grantee remains a DuPont
employee on each of the next two succeeding anniversaries of the effective date
of the grant, an additional one-third of the units, including dividend
equivalents, will become shares of DuPont common stock and, subject to other
provisions of these terms and conditions, grantee shall be entitled to full
ownership of such shares with all associated rights of ownership, including but
not limited to the ability to sell, gift, or otherwise transfer the shares.    
  The units converted to shares beginning on the first and second anniversaries
shall be rounded down to the nearest whole share while the balance of the units
will be converted to shares on the third anniversary.   3.   FORFEITURE       If
grantee’s employment with DuPont terminates for any reason, including, but not
limited to, resignation, prior to the expiration of the applicable restriction
periods, all rights to the units and all amounts in grantee’s account shall be
forfeited, except as otherwise may be specifically provided in these terms and
conditions.       At any time during the restriction period, all amounts in
grantee’s account shall be forfeited if the Compensation Committee, after a
hearing at which grantee shall be entitled to be present, shall find that
grantee has willfully engaged in activity which is harmful to the interest of
any plan company.   4.   DIVIDEND EQUIVALENTS       An amount equal to any cash
dividends (or the fair market value of dividends paid in property other than
dividends payable in DuPont common stock) payable on the total number of shares
represented by the total number of outstanding units in grantee’s account
(including whole and fractional units) will be allocated to grantee’s account in
the form of units based upon the stock price on the dividend payment date. Any
stock dividends payable on such number of shares will be allocated in the form
of whole and fractional units. The stock price shall be the closing price of
DuPont common stock as reported on the Composite Tape of the New York Stock
Exchange.   5.   PAYMENT FROM GRANTEE’S ACCOUNT       Units shall be paid as
soon as practical, in no event later than two and a half months after the later
of the end of DuPont’s taxable year or the end of the grantee’s taxable year in
which the units vest, in one share of DuPont common stock for each unit, except
that a cash payment will be made for any fraction of a unit remaining in the
grantee’s account. Such fractional unit will be valued based on the fair market
value (the average of the high and low prices on the NYSE-Composite Transactions
Tape) of the shares on the effective date of payment.

-2-



--------------------------------------------------------------------------------



 



    For retirement eligible employees, payment will be made in the year of
vesting, except as noted in Sections 6 & 7.   6.   PAYMENT IN EVENT OF
DISABILITY, TERMINATION FOR LACK OF WORK, DIVESTITURE TO AN ENTITY LESS THAN 50%
OWNED BY DUPONT OR DEATH       In the event grantee becomes disabled, as such
term is defined in applicable benefit plans (“disability”), is terminated for
lack of work, as such term is defined in applicable benefit plans (“termination
for lack of work”), is terminated due to a divestiture to an entity which is
less than 50% owned by DuPont or dies, all units in grantee’s account will be
paid promptly, and in no event later than two and a half months after the end of
DuPont’s taxable year or the end of the grantee’s taxable year in which the
units vest, provided grantee’s death, disability, or termination for lack of
work or in connection with a divestiture (as described in this paragraph) occurs
at least six months after the grant date and provided further that grantee was
an active employee of a plan company through the date of death, disability or
termination. If the grantee’s death, disability, or termination occurs prior to
expiration of such six-month period, all units shall be forfeited. For
retirement eligible employees, payment will be made in the year of vesting, but
in the cases of death or disability no later than 90 days after the grantees
death or disability.       In the event of death, all units in grantee’s account
will be paid to the person(s) specified in the last beneficiary designation form
filed with the Company. If no designation form has been completed or if the
designated beneficiary shall have predeceased grantee, the balance in grantee’s
account shall be paid to grantee’s estate.   7.   PAYMENT IN EVENT OF RETIREMENT
      In the event of grantee’s retirement, as such term is defined in
applicable benefit plans (“retirement”), provided grantee’s retirement occurs at
least six months after the grant date and provided further that grantee was an
active employee of a plan company through the date of retirement, all units in
grantee’s account will remain subject to the restriction period, and will be
paid as soon as practicable after expiration of the applicable restriction
periods and in no event later than the end of the grantee’s taxable year in
which the units vest. If the grantee’s retirement occurs prior to the expiration
of such six-month period, all units shall be forfeited. In the event payment
under this provision shall give rise to application of section 409A of the
Internal Revenue Code, then notwithstanding any other aspect of these terms and
conditions, in no event shall units be paid earlier than six months after
separation of employment of a “specified employee” as that term is defined
within section 409A of the Internal Revenue Code.   8.   SATISFYING WITHHOLDING
WITH DUPONT COMMON STOCK       Shares of DuPont common stock will be used
automatically to satisfy withholding for federal, state, and local taxes unless
the grantee is a Section 16 officer. The number of shares withheld by the
Company to satisfy withholding taxes shall be determined based on the fair
market value (the average of the high and low prices on the NYSE-Composite
Transactions Tape) of the shares on the date for determining the amount of
withholding tax due. Federal, state, and local withholding cannot exceed
statutory requirements. To the extent DuPont determines that withholding is
required other than at the time of vesting, DuPont may withhold such amount from
amounts due grantee, or grantee shall pay such amount to DuPont promptly after
demand for such amount is made by DuPont.       If the grantee is a Section 16
officer or director, because of SEC requirements, any election to use share
withholding is subject to certain restrictions and requirements. In general, the
grantee must make an irrevocable election at least six months prior to the
vesting date or within one of the four ten-day window periods per year. The
terms and conditions applicable to use of share withholding by Section 16
officers are attached hereto as Exhibit A.       In the event of changes in
relevant law or circumstances, the Compensation Committee may modify the terms
and conditions of this paragraph 8, including discontinuing share withholding.

-3-



--------------------------------------------------------------------------------



 



9.   ADJUSTMENTS       In the event of any stock dividend, split-up,
reclassification or other change in capitalization, an equitable adjustment will
be made as indicated in Article XII of the Stock Performance Plan in the number
of units in grantee’s account.   10.   INTERPRETATION       The decision of the
Compensation Committee with respect to any question arising as to the
interpretation of the Stock Performance Plan as it affects this grant of
restricted DuPont common stock units, or as to interpretation of these terms and
conditions, shall be final, conclusive and binding.   11.   NO ACQUIRED RIGHTS  
    This grant is made at the discretion of the Company, and should not be
construed to imply an entitlement to any future grants of a like or different
nature.   12.   INCORPORATION OF STOCK PERFORMANCE PLAN       In addition to the
terms and conditions set forth above, which are fixed by the Compensation
Committee in accordance with Article VI, paragraph 4 of the Stock Performance
Plan, this grant is also subject to the other applicable provisions of the Stock
Performance Plan.

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS FOR USING SHARES TO SATISFY
WITHHOLDING TAX ON RESTRICTED STOCK UNITS
A Section 16 officer or director may elect to use shares of DuPont common stock
to satisfy federal, state and local tax withholding requirements in connection
with the vesting of restricted stock units. No shares may be withheld in excess
of statutory requirements.

1.   An election to use shares to satisfy amounts required to be withheld
pursuant to applicable federal, state and local tax laws in connection with the
vesting of restricted stock units is irrevocable. No election may be made with
respect to restricted stock units prior to six months after the grant date.   2.
  An election to use shares to satisfy tax-withholding requirements is subject
to the disapproval of the Compensation Committee.   3.   Shares used to satisfy
withholding may either be restricted stock unit shares otherwise issuable
pursuant to the vesting of the restricted stock unit grant or shares already
owned which are tendered to the Company. The Section 16 officer or director must
unconditionally agree to tender the appropriate number of shares to the Company
if the amount of withholding tax is determined after the vesting date of the
restricted stock units. When shares already owned are used to satisfy
withholding, the grantee must have owned such shares for at least six months.  
4.   When the Section 16 officer or director elects to use shares to satisfy
withholding, the election must be made on a date six months or more prior to the
vesting date, or during a ten-day window period prior to or coincident with the
vesting date. *   5.   The number of shares withheld by the Company or tendered
by the Section 16 officer or director to satisfy the withholding tax requirement
shall be determined based on the fair market value (the average of the high and
low prices on the NYSE-Composite Transactions Tape) of the shares on the date
for determining the amount of withholding tax due.

 

*   There are four ten-day window periods a year. They commence on the third
business day following the date the Company announces its quarterly and annual
sales and earnings and end on the twelfth business day following such date.

-5-